DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 13-14) that amended independent claim 11, and particularly limitations directed to a galvanometer scanning device arranged entirely outside and isolated from the forming bin, galvanometer devices arranged on the galvanometer beam in parallel and entirely outside and isolated from the forming bin, and forming targeted dust sucking and dust removing at the station(s) where laser sintering is being conducted and realizing atmosphere protection in a laser processing area of the selective laser melting forming device are not disclosed, taught, suggested, or shown by Zeng, and accordingly independent claim 11 is not obvious over Zeng.
This is not found persuasive because Zeng discloses an embodiment referred to in the prior Office Actions (Fig. 4) which depicts the claimed configuration, and describes that the moving components are matched so as to cover the effective irradiation area so that gas flow is generated above the irradiation area and effective smoke dust purification is achieved (Summary, Example 2 description).
Applicant argues (p. 18) that, in contrast, Zeng’s galvanometer combination is located inside the working chamber, as shown in Fig. 2, and Zeng does not disclose that is galvanometer combination is arranged entirely outside and isolated from a forming bin.  As such, Applicant argues that Zeng fails to appreciate the advantages achieved by arranging Applicant’s galvanometer scanning device as claimed so that it can reduce the space protection for inert gas, save use of inert gas, and make the structure of the forming bin compact. 
This is not found persuasive. The embodiment relied upon in previous Office Actions is depicted in Fig. 4, and the associated written description of Example 2, which shows the galvanometer combination is arranged above and entirely outside of the forming bin.
Applicant argues (pp. 18-19) that Zeng does not disclose any dimensions for any forming sizes for its equipment, let alone a maximum forming size greater than 800 mm x 400 mm, does not disclose a smoke blowing and sucking mechanism that removes smoke dust at the same station or multiple stations where laser sintering is being conducted, such that as the smoke blowing and sucking mechanism follows the synchronous co-station movement of galvanometer scanning device, a working area of dust sucking is also a real-time laser sintering area of a formed workpiece, thereby forming targeted dust sucking and dust removing and realizing effective atmosphere protection in the laser processing area.
This is not found persuasive. Regarding the forming size, the limitation was addressed fully in the previous Office Action (pp. 8-9), and it is maintained that the claimed forming size is obvious over Zeng’s teachings of forming sizes reaching the “meter”-level, as previously described. The other referenced limitations were also addressed in the previous Office Action: a smoke blowing and sucking mechanism that removes smoke dust at the same station or multiple stations where laser sintering is being conducted, such that as the smoke blowing and sucking mechanism follows the synchronous co-station movement of galvanometer scanning device, a working area of dust sucking is also a real-time laser sintering area of a formed workpiece, thereby forming targeted dust sucking and dust removing and realizing effective atmosphere protection in the laser processing area (p. 7, referring to Example 2 description of Zeng).
Applicant argues (p. 19) with regard to the rejection of claims 12 and 15 over Zeng in view of Wiesner that the combination does not disclose, teach, suggest, or show each and every feature of the claims, particularly the proposed amendments including the lenses are entirely outside and isolated from the forming bin, the sealing top cover guarantees a tightness of the forming bin for achieving inert atmosphere protection, such that the galvanometer scanning device is isolated from the forming bin thereby reducing a space for inert gas protection and saving on use of inert gas. Applicant argues that Zeng fails to disclose or contemplate the use of a sealing cap to guarantee a tightness of the forming bin for achieving inert atmosphere protection, such that the galvanometer scanning device is isolated from the forming bin thereby reducing a space for inert gas protection and saving on use of inert gas, and Wiesner fails to make up for the shortcomings of Zeng in this regard.
This is not found persuasive. The lens configuration of Zeng (Fig. 4) positioned at a top cover of the working chamber corresponds to the depiction of lenses in Applicant’s Figure 2. Furthermore, the embodiment of Zeng’s Figure 4 clearly includes a top cover as part of the enclosure maintaining an internal inert environment, and the galvanometer scanning devices are located above and external to the inert environment.
Applicant argues (p. 20) with regard to the rejection of claims 17 and 18 over Zeng in view of Jakschik that the combination does not disclose, teach, suggest, or show each and every feature of the claims, particularly the proposed amendments including counter-blow cleaning the dust adsorbed on the outside of each cartridge filter such that there is no need to clean the dust or replace the cartridge filter during processing, thereby allowing for improved work efficiency and reduced processing time without wasting inert gas, whereby co-use of the smoke blowing and sucking mechanism and the smoke filtering system enables filtering out of smoke and dust in the inert gas, recycling of the inert gas, and using the inert gas to automatically counter-blow clean dust adsorbed on the outside of each cartridge filter.
This is not found persuasive because Jakschik teaches cleaning devices with nozzles arranged opposite filters for cleaning via gas pressure accumulated smoke/particles on the filters (see 50, 51 of Fig. 2 opposite filter elements 43), meeting the structural and functional requirements of the claim.
Applicant argues (p. 21) that claims 19-30 depend from independent claim 11 and are thus patentable. 
This is not found persuasive because as set forth in the prior Office Action, independent claim 11 is not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754